In a stockholders’ derivative action for an accounting and for other relief, defendants Wiehard, Wade and Old Mill Homes, Inc., appeal from so much of an order of the Supreme Court, Nassau County, dated October 17, 1960, as denies their motion, pursuant to rule 107 of the Rules of Civil Practice, to dismiss those portions of the second cause of action (alleged in the complaint) which seek to recover corporate funds allocated by the individual defendants to themselves prior to January 13, 1957, the funds so allocated being in excess of their contractually fixed amounts of compensation. The motion was made upon the ground that such claims are for waste or an injury to corporate property and, therefore, barred by the three-year Statute of Limitations (Civ. Prae. Act, § 49, subd. 7). The Special Term denied the motion upon the ground that the gravamen of the action is for money had and received, to which the six-year Statute of Limitations applies (Civ. Prae. Act, § 48, subd. 8). Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Plaintiffs’ time to serve the amended complaint is extended until 20 days after entry of the order hereon. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.